PD-1338-15
                                   PD-1338-15                                   COURT OF CRIMINAL APPEALS
                                                                                                AUSTIN, TEXAS
                                                                              Transmitted 10/12/2015 4:27:30 PM
                                                                                Accepted 10/14/2015 4:51:41 PM
                                NO. ________________________                                     ABEL ACOSTA
                                                                                                         CLERK

    STATE OF TEXAS                               §    IN THE
                                                 §
    VS.                                          §    COURT OF CRIMINAL APPEALS
                                                 §
    DANNY DEMON AUSTIN                           §    AUSTIN, TEXAS


    MOTION TO EXTEND TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF SAID COURT:

          Now comes DANNY DEMON AUSTIN, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file a Petition for Discretionary

Review, pursuant to Rule 68.2 of the Texas Rules of Appellate Procedure, and for good cause

shows the following:

          1.     The case below was styled the STATE OF TEXAS vs. DANNY DEMON

AUSTIN, and numbered D-34,404-CR.

          3.     Appellant was convicted of possession of a controlled substance in a drug free

zone. Appellant was assessed a sentence 16 years.

          4. Appellant filed a motion for rehearing which was denied by the Court of Appeals on

10/ 17/14.

          5.     Appellant’s Petition for Discretionary Review was granted and this Court vacated

the Judgment of the Court of Appeals in Court of Criminal Appeals Number

PD-1431-14 and remanded the case back to the 10th Court of Appeals.

.         6. The 10th Court of Appeals affirmed after remand on 9/10/15.

          7.     The current deadline for filing a Petition for Discretionary Review is today,

October 12, 2015.


                                          October 14, 2015
       8.    Appellant requests an extension of time of 30 days from the present due date, i.e.

November 12, 2015.

       9.      Appellant relies on the following facts as good cause for the requested extension:

       Appellant’s Counsel is self-employed and a sole practitioner. Appellant’s Counsel is

also a full time professor at Navarro College. Counsel is currently working on other appeals and

criminal cases requiring immediate attention. Finally, Counsel needed time to communicate the

denial to Appellant via mail and receive his consent to continue working on this case and file a

PDR for him.

WHEREFORE, PREMISES CONSIDERED, Appellant prays that this Court grant this

Motion To Extend Time to File Appellant's Brief, and for such other and further relief as the

Court may deem appropriate.

                                             Respectfully submitted,

                                             /s/
                                             Damara H. Watkins
                                             State Bar No. 00787740
                                             Attorney at Law
                                             1541 Princeton Drive
                                             Corsicana, TX 75110
                                             Tel: (903) 641-2595
                                             Fax: (903) 872-6456
                                             damarawatkins@gmail.com


                                CERTIFICATE OF SERVICE

       This is to certify that on October 12, 2015 a true and correct copy of the above and

foregoing document was served on the District Attorney's Office, Navarro County, Navarro

County Courthouse, 300 W. 3rd Ave., Corsicana, Texas, by electronic delivery and hand delivery.

                                             /s/
                                             Damara H. Watkins